Case: 17-20196      Document: 00514364860         Page: 1    Date Filed: 02/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-20196
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 27, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ISRAEL LARA AVILA, also known as Jorge Camacho Guiterrez, also known
as Misael Lara-Avila, also known as Ismael Daniel Medina, also known as
Juan Daniel Lara Avila,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-24-2


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Israel Lara Avila has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Avila has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Avila’s response. We agree


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20196    Document: 00514364860    Page: 2   Date Filed: 02/27/2018


                                No. 17-20196

with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2